Weaver, J.
(dissenting). My first objection to the opinion prepared by Mr. Justice De Graff is that it discusses a case not presented by the record, and proceeds to construct a theory of *1275the law which has never expressly or impliedly been written into the statute. In its final analysis, this case presents the simple question whether an employee suffering* an injury which is compensable under the Workmen’s Compensation Act may enter into a settlement with the insurance company of his claim for damages, and thereafter enforce payment of the compensation according* to the terms so agreed upon. By Section 2477-m25, Code Supplement, 1913, it is provided that, if the employer and the injured employee reach an agreement in regard to a claim for compensation under this statute, a memorandum thereof shall be filed with the commissioner, and if approved by him, “the agreement shall stand as approved and be eifforcible for all purposes under the provisions of this act.” Human language is hardly capable of a clearer or more unambiguous statement of the finality and enforcible character of an agreement thus perfected. Acting upon this statutory authority, the employer and employee did specifically and in writing agree that the latter should receive compensation at the rate of $15 per week during the period allowed by law. That settlement was approved by the proper officer; and if the statute means anything*, if it is not a mere idle form of words, it is binding upon both parties, and neither may repudiate its obligation. The compensable character'of the injury is no longer open to denial, the weekly award is fixed by agreement at $15 per week, and the period during which it is payable is that “allowed by law.” Now, what is the period “allowed by law?” Turning to the statute, we find (Code Supplement, 1913, Section 2477-m9, as amended by Chapter 270, Laws of the Thirty-seventh General Assembly, and Chapter 220, Laws of the Thirty-eighth General Assembly), a specific period designated, during which the employee suffering* permanent liability shall be allowed to receive a weekly compensation.' If the injury be the permanent entire loss of an ai*m, the compensation, if not otherwise agreed upon, is fixed at a weekly payment of 60 per cent of the employee’s '“average weekly wages during 225 weeks;” but if the injury be permanent and less than entire, then the compensation shall bear the same relation to the scheduled amount for the greater injury as the disability shown bears to thóse named in the schedule. Translated into more familiar terms, the law provides for *1276compensation for the permanent loss of an arm, a weekly payment for the specific period of 225 weeks; but, if the loss be partial only, but permanent, the weekly compensation shall be proportionately less. This scaling down is not to be accomplished by cutting down the period of compensation, but by cutting down the weekly installments. There is no other reasonable construction of the statute; for the compensation which the law requires, unless otherwise agreed, is in weekly payments, and, the injury being permanent, the extension of the payments over the full period of time is or may be an element of value to the injured person.
In this case, the9one question not foreclosed by the agreement of settlement was the period for the continuance of the weekly payment; and that, as we have seen, depended on a decision of the question of fact. Was the injury permanent? The parties not being able to agree upon this point, resort Avas had to the commissioner, to determine it. Evidence was heard, and the commissioner found that the use of 'the plaintiff’s arm was permanently impaired to the extent of 25 per cent. That being determined, the “period allowed by law” for weekly payments becomes fixed by the terms of the statute at 225 weeks. Had there been no settlement by agreement upon a different com: pensation,- the employee would have been entitled to receive a payment of 25 per cent of 60 per cent of his average weekly wages. His earnings at the time of his injury were $30 per week. Had the injury to his arm been entire and permanent, and no settlement had been made, his award would have been $18 per week for 225 weeks; or for a permanent impairment of the use' of his arm to the extent of 25 per cent, his allowance for the same period would have been $4.50 per week. On no sound theory of the law or fact could the court or commissioner, in the absence of consent of the parties, increase the amount of the weekly installments above that sum, or reduce the length of the statutory period. Subject to the approval of the commissioner, the right of the parties to agree, upon the compensation is absolute; and the fact that the payment so agreed upon is or proves to be more or less than might have been allowed, had the claim been contested and the' award fixed upon hearing in the manner provided by statute, is immaterial. In the absence of fraud or *1277mistake, neither of which is here alleged or proved, the employer and the insurance company could lawfully undertake to pay, and the employee could lawfully bind himself to accept, the agreed compensation. It is a valid contract, upon sufficient consideration, and the court should not go out of its way to assist either party to escape its obligation. The majority seeks to avoid this manifest result by the adroit suggestion that the settlement was a mere temporary expedient for “weekly compensation, awaiting subsequent developments to determine the time during which payments must continue.” We are further told by-the majority that this ‘ ‘ agreement is a very common form of agreement in compensation settlements,” to meet the temporary needs of the injured employee. This theory and information must find their source in some occult power of divination possessed by the majority; for it is very certain that there is no hint of it in the statute, in the pleadings, or in the record in the case. The statutory provision for settlement fairly and unequivocally contemplates a binding and conclusive determination of the employee’s compensation. It nowhere provides for a merely, tentative or experimental or transitory settlement, or an ad interim allowance while waiting for “subsequent developments.” There is no such provision or suggestion in the written agreement by which this settlement is evidenced. No such effect is claimed for it by counsel or by appellee, who may well congratulate themselves upon finding in the majority opinion a ready-made means for invalidating all statutory compensation settlements.
In face of such a record, the virtuous assurance of the opinion that the Compensation Act contains “no jokers,” and that the insurer “must deal frankly with all concerned, in conforming to the spirit of the law of honorable service,” has a very hollow sound.
The judgment below should be affirmed.
Preston, C. J., joins in the dissent.